Citation Nr: 1000986	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-10 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC), 
death pension, and accrued benefits, to include the threshold 
question of whether the appellant is the Veteran's surviving 
spouse and a proper claimant for the benefit sought.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 
1969; he died in May 2006.  The appellant seeks VA death 
benefits as his surviving spouse. 

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2007 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which found that the appellant may 
not be considered as the surviving spouse of the Veteran 
under 38 C.F.R. 3.50.   


FINDING OF FACT

The evidence shows that the appellant and the Veteran did not 
cohabit continuously from their marriage until the death of 
the Veteran; their separation is not shown to have been 
procured by the Veteran, or due to his misconduct.  Their 
separation was not shown to be by mutual consent for purposes 
of convenience, health, business, or any other reason that 
did not show an intent on the part of the surviving spouse to 
desert the Veteran.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the Veteran for purposes of VA benefits.  38 
U.S.C.A. §§ 101(3), 103, (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.50, 3.53 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In an October 2006 letter, VA informed the appellant of the 
evidence necessary to substantiate her claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the appellant was responsible.  VA did not provide 
the appellant with VCAA notice of the type of specific 
evidence necessary to establish a disability rating or 
effective date. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In light of the Board's denial of the 
appellant's claim, no effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court or CAVC) 
held that proper VCAA notice for dependency and indemnity 
compensation (DIC) claims must also include: (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service- connected claim; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  The October 2006 VCAA letter advised the 
appellant on how to substantiate a DIC claim; however, VA did 
not provide a statement of conditions for which the Veteran 
was service-connected at the time of his death.  Because the 
appellant submitted a copy of a rating decision, showing that 
the Veteran was service-connected at 100 percent for squamous 
cell carcinoma of the epiglottis and larynx; the Board finds 
that the appellant had actual knowledge of any relevant 
conditions for which the Veteran was service-connected at the 
time of his death, and is not prejudiced by any technical 
notice deficiency in that respect.  Thus, the Board finds 
that any failure is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The October 2006 notice letter also advised the appellant of 
what type of evidence would be pertinent and considered as to 
the threshold matter addressed herein.  A February 2007 
administrative decision then formally adjudicated the matter 
of whether the appellant was the surviving spouse of the 
Veteran, and a supplemental statement of the case 
encompassing the matter was issued in January 2008.  The 
appellant was not prejudiced by this process, nor has it been 
so alleged.

Regarding VA's duty to assist, the appellant has not made the 
Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA's duty to assist the claimant is met.  
Accordingly, the Board will address the merits of the claim.

B.  Law and Analysis

At the outset, it is noted that the Board has reviewed all of 
the evidence in the Veteran's claims file.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate.

VA death benefits may be paid to a surviving spouse who was 
married to the Veteran: (1) one year or more prior to the 
Veteran's death or (2) for any period of time, if a child was 
born of the marriage, or was born to them before the 
marriage. 38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.54 (2009).
The term "surviving spouse" is defined as a person of the 
opposite sex who (1) was the lawful spouse of a veteran at 
the time of the veteran's death, and (2) who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death, except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran without fault of the spouse, and (3) who has not 
remarried. 38 C.F.R. § 3.50 (2009).

The requirement that there must be "continuous cohabitation" 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of or procured 
by the veteran without the fault of the surviving spouse.  
Temporary separations, which ordinarily occur, including 
those caused for the time being through fault of either party 
will not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a) (2009).

In determining whether there was continuous cohabitation, the 
statements of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation 
was either procured by the veteran, or was by mutual consent 
and that the parties lived apart for purposes of convenience, 
health, business, or any other reason that did not show an 
intent on the part of the surviving spouse to desert the 
veteran, the continuity of the cohabitation will not be 
considered as having been broken.  38 C.F.R. § 3.53(b) 
(2009); See Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 
2007).

The Federal Circuit has stated that "a separation by mutual 
consent does not constitute desertion unless the separation 
resulted from misconduct or communication of a definite 
intent to end the marriage by the surviving spouse."  Alpough 
v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007).

In cases of marital separation by mutual consent, in which 
the veteran's spouse did not induce the separation by 
communicating a definite intent to end the marriage, "the 
statutory continuous cohabitation requirement is excused in 
the absence of a formal divorce, regardless of how long it 
has been since there was contact or a meaningful relationship 
between the veteran and the surviving spouse."  Alpough v. 
Peake, Slip Opinion, 2008 WL 372826, *2 (Vet. App.) (2008).

One claiming to be the spouse of a veteran has the burden to 
come forward with a preponderance of evidence of a valid 
marriage under the laws of the appropriate jurisdiction.  
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The appellant, in this case, states that she and the Veteran 
were married in December 1961.  She and the Veteran had four 
children during their marriage, born in 1962, 1964, 1965, and 
1968.  The appellant reported that they were separated, but 
still remained married.  The appellant stated that the 
Veteran had a child out of wedlock, and that he believed that 
working in the Mid-West as a truck driver would be more 
beneficial.  She stated that the separation was of a mutual 
acceptance on her part, as well as on the part of the 
Veteran.  

A Certificate of Marriage from the State of Maryland shows 
that the appellant and the Veteran were married in December 
1961.  The Board does not dispute the validity of this 
marriage certificate.

A Certificate of Marriage from the State of Ohio shows that 
the Veteran subsequently married M.L.M in September 1976.

In an application for Social Security Administration (SSA) 
Widower's Insurance Benefits, the appellant reported that she 
and the Veteran were living apart at the time of his death 
because of marital differences.  The absence began on January 
1, 1970.  

In the Veteran's application for SSA retirement insurance 
benefits, he reported that "I am not married now."  He 
reported that he was previously married to M.L.M in July 
1970; and this marriage ended by death on July 1997.  He 
reported  that he was previously married to the appellant in 
June 1961 in Maryland, and this marriage ended by divorce in 
July 1969 in New York.  In a subsequent remark at the end of 
the Veteran's application for SSA benefits, he clarified 
that, "I never got a divorce from my [first] wife because I 
did not think we were legally married because I was under age 
and my father didn't sign.  Now, I believe we were legally 
married.  As far as I [k]now my ex-wife [redacted] never filed 
for divorce."

On the Veteran's original claim for VA benefits submitted in 
April 1981, he indicated that he had only one marriage to 
M.L.M.  He submitted a marriage certificate and three birth 
certificates for his minor children from that marriage, dated 
in 1972, 1974, and 1976.  VA forms and correspondences 
submitted by the Veteran since his initial application for 
benefits all list M.L.M as the Veteran's spouse.  The Veteran 
indicated that their marriage was terminated by her death in 
November 1998.  

In a May 1985 psychiatric treatment report, past history, the 
Veteran reported that at the age of 17, his present wife 
became pregnant by him, and gave birth to a daughter.  His 
daughter was 24 and was living with his family.  He reported 
that he did not marry his present wife at that time, but went 
to New York State and worked there as a trucker for many 
years.  The physician stated that the Veteran apparently had 
a relationship with a woman while in New York and she bore 
him four children.  However, he was often on the road and did 
not seem particularly attached to her.  He left New York 
State and began working for his father who owned a cab 
company.  He also returned to South Carolina and brought the 
mother of his daughter back home with him.  She soon became 
pregnant and he married her.   

The Veteran's death certificate shows he died in May 2006.  
The space for marriage status in the document reflects that 
the Veteran was "divorced" with no surviving spouse noted.  
A similar history was provided in an October 1985 psychiatric 
treatment report.  

The threshold question that must be addressed in any claim 
for VA benefits is whether the person seeking the benefit is 
a proper claimant for the benefit sought.  If the appellant 
is not established as a proper claimant, the claim can 
proceed no further.  The appellant has the burden to 
establish her status as claimant.  Sandoval v. Brown, 7 Vet. 
App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 
21, 23 (1991).

Evidence of records shows that the appellant and the Veteran 
were legally married in December 1961; however, the appellant 
did not live in continuous cohabitation with the Veteran from 
the date of marriage to the date of the Veteran's death in 
accordance with 38 C.F.R. § 3.53(a).  Evidence of record 
shows that the appellant and the Veteran were separated 
around 1969 or 1970, and that they resided in separate 
states.  Although it does not appear that the Veteran or the 
appellant obtained a divorce, the Veteran remarried in 1976.  
He remained married to his second wife until the date of her 
death in November 1998, and he held her out to be his only 
wife.  

The fact that the appellant and the Veteran were never 
actually divorced, in and of itself, is insufficient to 
establish the appellant as the Veteran's surviving spouse for 
VA purposes.  As it is clear that the appellant did not 
continuously cohabitate with the Veteran at the time of his 
death, it must be shown that the separation between the 
appellant and the Veteran was by mutual consent for purposes 
of convenience, health, business or any other reason which 
did not show an intent on the part of the appellant to desert 
the Veteran.  38 C.F.R. § 3.53; Alpough v. Nicholson, 490 
F.3d 1352 (Fed. Cir. 2007); Gregory v. Brown, 5 Vet. App. 108 
(1993).

The appellant contends that she and the Veteran were 
separated by mutual consent and that the parties lived apart 
for purposes of convenience, and thus argues that the 
continuity of the cohabitation should not be considered as 
having been broken.  38 C.F.R. § 3.53(b) 

The appellant has indicated that she did not obtain a divorce 
from the Veteran; and the Veteran's SSA retirement benefit 
application similarly indicates that the Veteran never 
obtained a formal divorce from the appellant.  Thus, it may 
reasonably be conceded (solely for purposes of this decision) 
that there was no formal dissolution of the appellant's 
marriage to the Veteran by divorce.

To satisfy the requirements for establishing that she is the 
Veteran's surviving spouse, the appellant must also show 
continuous cohabitation with the Veteran from their marriage 
until the Veteran's death.  In that regard, it is not in 
dispute that the appellant was not cohabiting with the 
Veteran at the time of his death; evidence of record shows 
that the appellant and the Veteran have not been living 
together since 1969 or 1970.  The appellant had not returned 
to live with the Veteran before he died in June 2006.  There 
is no indication/allegation that she and the Veteran were 
separated due to willful misconduct on his part, or that he 
procured the separation.  Instead, the appellant contends 
that the parties mutually agreed to separate.  The remaining 
questions before the Board are whether the separation was 
temporary, and/or by mutual consent of the parties for 
purposes of convenience, health, business, or other reason 
not showing an intent on the part of the surviving spouse to 
desert the veteran.  The fact that the separation lasted 
approximately 36 years until the Veteran died, and the fact 
that the Veteran remarried during this time and remained 
married for 22 years until the death of his second wife 
contraindicates that the separation was temporary.  

There is nothing in the record to suggest that the 
appellant's separation from the Veteran was by mutual 
consent, for convenience, not evidencing intent by the 
appellant to desert the Veteran.  The fact that the Veteran 
considered himself divorced or never married (as noted in VA 
filings, treatment records, and his SSA application for 
benefits) contradicts the appellant's assertion that the 
separation was indeed by mutual consent.  The record shows 
that the Veteran remarried and he and the appellant were 
separated, there is no indication in the record that the 
Veteran and the appellant maintained communication after 
their separation, as would be expected where separation was 
by mutual consent for convenience, and not due to intent by 
one party to desert the other.  

The Board also finds that statements made by the Veteran in 
1985 psychiatric treatment reports are significant.  The 
Veteran reported that at the age of 17, his second wife 
became pregnant by him.  He dated this pregnancy prior to his 
move to New York State where he was married to the appellant.  
He worked as a truck driver in New York, and subsequently 
moved back to work for his father's cab company.  The report 
indicates that the Veteran resumed his relationship with his 
second wife and that he had his second child with her after 
his separation from the appellant.  This would be in 1972 
according to a birth certificate associated with the claims 
file.  The Board finds that this history provided in the 
Veteran's psychiatric treatment report contradicts statements 
provided by the appellant.  The appellant stated that she and 
the Veteran became separated sometime around 1969 or 1970 due 
to marital differences in which the Veteran had a child out 
of wedlock.  However, the Veteran's own history indicates 
that he had a child prior to his marriage to the appellant, 
and that he had his second child with M.L.M two years after 
his separation from the appellant.  The appellant also 
indicated that the Veteran moved to the mid-west to become a 
truck driver; however, the Veteran's report shows that he 
moved to work for his father's cab company, and that he 
worked as a truck driver while married and residing with the 
appellant in New York.  The Board retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
Inconsistencies in the appellant's report from the Veteran's 
past report tend to undermine the credibility of her 
statements.  

While a statement by the surviving spouse as to the reason 
for separation will be accepted in the absence of 
contradictory information, the fact that the Veteran 
remarried, that the Veteran's VA filings during his lifetime 
do not reflect a marriage to the appellant, the lack of 
communication between the parties, and the appellant's 
complete absence from the picture during his life indicates 
that the parties were not simply separated for for matters of 
convenience.  The available statements and actions from the 
Veteran during his lifetime reflected his belief that there 
existed a definite end the marriage, as evidenced by his 
remarriage to M.L.M.  Clearly, there was no mutual consent to 
merely separate for matters of convenience.  Further, the 
Board finds that due to contradictions in the appellant's 
reports with the Veteran's own reported history as shown in 
psychiatric treatment records; her statements as to the 
reason for separation are not be dispositive in this case. 

The issue on appeal concerns whether, for VA purposes, the 
continuity of cohabitation between the appellant and the 
Veteran was considered broken under the rules set forth by 38 
C.F.R. § 3.53.  Consequently, the Board finds that the 
continuous cohabitation requirement for establishing 
surviving spouse status is not met.  The appellant is not 
shown to be the lawful surviving spouse of the Veteran under 
38 C.F.R. § 3.53, and therefore is not a proper claimant for 
the benefit sought, there is no need to proceed with a merits 
analysis as to whether entitlement to DIC, death pension, and 
accrued benefits is warranted. 

In the case at hand, the law is dispositive, and VA is bound 
by the statutes enacted by Congress.  38 U.S.C.A. § 7104(c).  
Under the circumstances, the appellant's claim must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).









ORDER

The appeal seeking to establish that the appellant is the 
Veteran's surviving spouse and thus a proper claimant for 
DIC, death pension, and accrued benefits is denied.





____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


